Appeal from a judgment of the Supreme Court, Monroe County (Alex R. Renzi, J.), rendered February 25, 2010. The judgment convicted defendant, upon a nonjury verdict, of criminal contempt in the second degree.
It is hereby ordered that the judgment so appealed from is affirmed. .
Memorandum: Defendant appeals from a judgment convicting him following a nonjury trial of criminal contempt in the second degree (Penal Law § 215.50 [3]), arising from his violation of a temporary order of protection. We reject defendant’s contention that the misdemeanor information upon which he was prosecuted was jurisdictionally defective because it contained only a conclusory allegation that he had knowledge of the temporary *1735order of protection. “It is a fundamental and nonwaivable jurisdictional prerequisite that an information state the crime with which the defendant is charged and the particular facts constituting that crime ... In order for an information to be sufficient on its face, every element of the offense charged and the defendant’s commission thereof must be alleged” (People v Hall, 48 NY2d 927, 927 [1979], rearg denied 49 NY2d 918 [1980]; see CPL 100.15 [3]; 100.40 [1] [c]). “So long as the factual allegations of an information give an accused notice sufficient to prepare a defense and are adequately detailed to prevent a defendant from being tried twice for the same offense, they should be given a fair and not overly restrictive or technical reading” (People v Casey, 95 NY2d 354, 360 [2000]; see People v Konieczny, 2 NY3d 569, 575 [2004]).
An essential element of a prosecution for the crime of criminal contempt in the second degree is that “the party to be held in contempt must have had knowledge of the court’s order” (Matter of McCormick v Axelrod, 59 NY2d 574, 583 [1983], amended 60 NY2d 652 [1983]). Here, the information alleged that defendant had knowledge of the temporary order of protection. In addition, the victim’s supporting deposition that was attached to the information contained the victim’s statement that defendant “d[id] not seem to care about the order of protection” as he drove by the victim’s house two times within a one-minute period of time. The “fair implication” of the victim’s statement is that defendant had knowledge of the temporary order of protection (Casey, 95 NY2d at 360). Generally, conclusory allegations are insufficient to meet the statutory requirements, but this is not a case in which additional facts were required to establish the illegality of defendant’s conduct (cf. People v Dreyden, 15 NY3d 100 [2010]; People v Dumas, 68 NY2d 729 [1986]). While it may have been preferable for the People to allege in the information the manner in which defendant had been made aware of the temporary order of protection, we conclude that the “core concerns [of Casey] were clearly satisfied in this case” (People v Kalin, 12 NY3d 225, 230 [2009]).
Contrary to defendant’s further contention, Supreme Court did not engage in premature deliberations in this nonjury trial when it denied his motion for a trial order of dismissal (see People v Wilson, 243 AD2d 316, 317 [1997], lv denied 91 NY2d 1014 [1998]). The court merely addressed the alleged evidentiary deficiencies raised by defendant in support of his motion.
All concur except Garni, J., who dissents and votes to reverse in accordance with the following memorandum.